Title: From Thomas Jefferson to George Jefferson, 29 June 1808
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Washington June 29. 08.
                  
                  We have constant occasion for some of the strong, and dry, but sound and cheap wines, as well for the use of the kitchen at Monticello as to save the dear wines in calls from our neighbors for their families. I have hitherto had them from New York or Philadelphia, but this increases the delay & risk of the supply, and I suppose the same wines should be to be had at Richmond and as cheap. those I speak of are Sicily Madeira, dry Sherry, dry Lisbon, Teneriff, Vidona, & Fayal. are these generally to be had at Richmond, & what are their ordinary prices there? if you will be so good as to inform me with as little delay as convenient I will thank you, as, should I find it better to order from Philada the time will be very short. I salute you with constant affection.
                  
                     Th: Jefferson 
                     
                  
               